Citation Nr: 0203966	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  01-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
ankle disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to an increased rating for degenerative disk 
disease of the lumbosacral spine at L5-S1, currently 
evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for degenerative disk 
disease of the cervical spine at C5-C6 and C6-C7, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 

9.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a left ankle fracture.

10.  Entitlement to an increased rating for the residuals of 
a fracture of the distal phalanx of the left middle finger, 
currently evaluated as 0 percent disabling.

11.  Entitlement to an increased rating for the residuals of 
a fracture of the distal phalanx of the left ring finger, 
currently evaluated as 0 percent disabling.

(Additional issues on appeal are discussed in the 
introduction below.  For each of these issues, further 
development is warranted prior to a Board decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant had active military service for 20 years from 
October 1974 to October 1994.

In the pertinent part of a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, the RO denied the veteran's claims for 
service connection for a right ankle disorder (claimed as a 
right ankle sprain) and a right knee disorder (claimed as a 
right knee sprain). 

All of the issues on appeal come before the Board of 
Veterans' Appeals (Board) from a March 2000 rating decision 
by RO. 

By way of the March 2000 decision, the RO denied the 
veteran's claims for service connection for arthritis of the 
right ankle and the right knee.  Due to the nature of the 
symptomatology associated with the veteran's right knee and 
right ankle, and the veteran's inservice injuries to both 
joints, the Board has seen fit to recharacterize the issues 
pertaining to these joints, as stated above, and to afford 
the veteran the broadest possible consideration of his 
claims.
 
The following issues are also on appeal at this time: 
entitlement to service connection for umbilical hernia; 
entitlement to an increased rating for traumatic arthritis of 
the left knee; entitlement to an increased rating for a 
duodenal ulcer with esophageal reflux; entitlement to an 
increased rating for hallux valgus of the right foot with 
recurrent heloma molle; entitlement to an increased rating 
for hallux valgus of the left foot with recurrent heloma 
molle; and entitlement to an initial evaluation in excess of 
10 percent for the residuals of a bone spur fracture of the 
left olecranon process.  Further development is warranted 
prior to a Board decision on each of these issues.  As such, 
the Board is deferring resolution of these issues pending 
development to be performed pursuant to a Board development 
memorandum drafted in association with this decision. 

The Board points out that the United States Court of Appeals 
for Veterans Claims (hereinafter Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, (as is the case 
here with regard to the issues involving hypertension, the 
residuals of a left ankle fracture, and the residuals of a 
bone spur fracture of the left olecranon process), separate 
ratings can be assigned for separate periods of time--a 
practice known as "staged" rating.  In light of this Court 
decision, these particular issues for higher ratings have 
been recharacterized as noted above. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  New evidence has been presented since the last final RO 
decision that bears directly and substantially on the claims 
of service connection for a right ankle disorder and a right 
knee disorder, and this new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claims.

3.  The veteran's current right ankle disorder is causally 
related to service.

4.  The veteran's current right knee disorder is causally 
related to service.

5.  The record reflects that the veteran's service-connected 
low back disorder is manifested by complaints of low back 
pain radiating to the legs, moderate decrease in range of 
motion, and moderate degenerative disk disease at L5-S1, 
without significant evidence of neurological symptomatology.

6.  The record reflects that the veteran's service-connected 
degenerative disk disease of the cervical spine at C5-C6 and 
C6-C7 is manifested by complaints of neck pain, moderate to 
severe decrease in range of motion, and no more than moderate 
intervertebral disc syndrome, with no significant evidence of 
neurological symptomatology.

7.  The veteran's service-connected traumatic arthritis of 
the right hip is manifested by objective findings of pain and 
limitation of motion with significant limitation of rotation 
prohibiting toeing out to no more than 15 degrees.

8.  The veteran takes medication to control his blood 
pressure.  Diastolic blood pressure readings have never been 
predominately 110 or more and systolic blood pressure 
readings have never been predominately 200 or higher at any 
relevant point. 

9.  The veteran's service-connected residuals of a left ankle 
fracture include pain and marked limitation of motion of that 
joint. 

10.  The veteran's service-connected residuals of a fracture 
of the distal phalanx of the left middle finger include 
episodes of pain, without findings of limitation of motion or 
ankylosis.

11.  The veteran's service-connected residuals of a fracture 
of the distal phalanx of the left ring finger include 
episodes of pain, mild enlargement, and a 20-degree flexion 
deformity, without ankylosis.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a right ankle disorder.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

2.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a right knee disorder.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001).

3.  The veteran's right ankle disorder is due to service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4.  The veteran's right knee disorder is due to service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

5.  The schedular criteria for a rating in excess of 20 
percent for the veteran's service-connected degenerative disk 
disease of the lumbosacral spine at L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.71a, including Diagnostic Codes 5292, 5293, 5295 
(2001).

6.  The schedular criteria for an increased rating to 30 
percent, and no higher, for the veteran's service-connected 
degenerative disk disease of the cervical spine at C5-C6 and 
C6-C7 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, including Diagnostic 
Codes 5290 and 5293 (2001).

7.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected traumatic 
arthritis of the right hip have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, 
including Diagnostic Codes 5251, 5252, and 5253 (2001).
 
8.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected hypertension have 
not been met at any point since November 16, 1999, the 
effective date of the initial 10 percent evaluation.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.104, including Diagnostic Code 7101 (2001).

9.  The schedular criteria for a higher initial evaluation of 
20 percent, and no higher, for the veteran's service-
connected residuals of a left ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.71a, including Diagnostic Code 5271 (2001).
 
10.  The schedular criteria for a compensable rating for the 
service-connected residuals of a fracture of the distal 
phalanx of the left middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.71a, including Diagnostic Codes 5219, 5223 and 5226 
(2001). 

11.  The schedular criteria for a compensable rating for the 
service-connected the residuals of a fracture of the distal 
phalanx of the left ring finger have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.71a, including Diagnostic Codes 5219, 5223 
and 5227 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that it is not prejudicial to the veteran to 
proceed to adjudicate the claims for service connection in 
the veteran's favor on the current record.  Because of the 
favorable outcome, which grants the full benefit sought by 
the veteran, any noncompliance with the VCAA involving these 
issues constitutes harmless error.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Additionally, the Board finds that the issues addressed in 
this decision involving claims for higher ratings can also be 
addressed at this time.  While the record does not contain 
records showing post-service medical treatment prior to 1999, 
the veteran has not indicated that any such treatment 
records, if extant, would have an impact on his claims for 
higher ratings.  The veteran is not asserting a claim for an 
earlier effective date, records of treatment since 1999 are 
on file, and the veteran has been afforded thorough VA 
examinations as recently as February 2000.  There is no 
indication of the existence of any outstanding Federal 
government or other record that could substantiate the claims 
for higher ratings which are not granted in this decision.  

In addition, the veteran was provided copies of rating 
decisions explaining why his service-connected disorders were 
assigned their respective ratings and why higher evaluations 
were not assigned.  Furthermore, the veteran has been advised 
of the rating criteria and of the results of the VA 
evaluations in the August 2000 statement of the case and in a 
supplemental statement of the case dated in August 2001.  
These communications clearly explain the veteran's rights and 
responsibilities, inform him of the laws and regulations 
involved in his claims, and advise him of the evidence needed 
to substantiate his claims.

In sum, there is no indication that there is any existing 
evidence that could substantiate the claims denied below that 
has not been obtained.  Accordingly, while the RO has not 
sent notice as set forth in (3) above describing how the 
tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the veteran to proceed to 
adjudicate the claims for higher ratings on the current 
record.  See Bernard, supra. 


II.  New and Material Evidence

As noted above, in the pertinent part of a February 1995 
rating decision, the RO denied the veteran's claims for 
service connection for a right ankle disorder (claimed as a 
right ankle sprain) and a right knee disorder (claimed as a 
right knee sprain).  In this 1995 decision, the RO indicated 
that while treatment for injuries to both the right ankle and 
the right knee was noted in the service medical records, the 
resultant disorders of both joints were temporary, they 
resolved with treatment, and they did not result in permanent 
residual disability shown at separation.

The veteran was notified of this decision by way of a 
February 1995 letter and he did not appeal.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103.  

For the purposes of these issues, the Board finds that the 
prior RO decision denying service connection for a right 
ankle disorder (claimed as a right ankle sprain) and right 
knee disorder (claimed as a right knee sprain) is final and 
that the claims for service connection will not thereafter be 
reopened or allowed, except as otherwise provided.  
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.1103 and 
20.1104 (2001).  The Board is required to consider the issue 
of finality prior to any consideration on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of determining whether a case should be 
reopened, the credibility of any factual statements added to 
the record is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

Here, according to the 1995 RO decision, the evidence showed 
only that the veteran's inservice injuries of the right ankle 
and the right knee resolved during service and did not result 
in any permanent disability.
 
The evidence received in connection with the veteran's 
attempt to reopen his claim for service connection for a 
right ankle disorder and a right knee disorder includes 
statements from the veteran indicating that he has had pain, 
arthritis and instability in these joints since service.  The 
evidence also includes VA medical records not previously of 
record and the report of a February 2000 VA examination.  
Post-service medical records added to the file since the last 
RO decision show diminished range of motion on dorsiflexion 
of the right ankle (February 2000 VA examination report); 
right knee joint crepitus (December 1998 VA outpatient 
rheumatology clinic); mild degenerative osteoarthritic 
changes and a loose body noted in the right knee (August 1999 
VA imaging report); subjective complaints of right knee pain, 
weakness, stiffness, swelling, heat, and fatigue with 
objective findings of crepitus on range of motion (February 
2000 VA examination report); and degenerative interarticular 
joint disease (February 2000 VA X-rays). 

On review of the record, the Board finds that the above noted 
additional evidence is new.  Moreover, since this new medical 
evidence includes evidence of a possible continuation of 
pertinent symptomatology since service, this new evidence is 
relevant and probative as to the question of service 
connection for a right ankle disorder and a right knee 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  
See 38 C.F.R. § 3.156(a).  Furthermore, the credibility of 
the statements of the veteran with regard to his 
symptomatology must be presumed for purposes of determining 
whether claims are reopened.  See Justus, Supra.

New and material evidence having been submitted, the claims 
of entitlement to service connection for a right ankle 
disorder and a right knee disorder are reopened and addressed 
below. 


III.  Claims for Service Connection 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (2001).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the disease 
existed before service.  38 U.S.C.A. § 1111 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as arthritis, 
if that disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	A.  Right ankle disorder  

Facts

The veteran had active military service for 20 years from 
October 1974 to October 1994.  The veteran's September 1974 
examination prior to entrance into service showed that his 
lower extremities were evaluated as normal.  

Service medical records document treatment in April 1981 for 
a twisted right ankle incurred while playing basketball.  The 
report of April 1981 X-rays of the right ankle revealed 
densities projecting over the dorsum of the foot adjacent to 
the talonavicular junction, which were felt to be unfused 
ossification centers.  No evidence of fracture or other acute 
abnormality was noted. 

Service medical records from January 1990 show that the 
veteran was treated for complaints of pain and swelling of 
the right ankle following an inversion injury while playing 
basketball.  Findings at that time included pain with 
eversion and tenderness to the lateral and medial malleolus.  
The assessment was second degree right ankle sprain.  The 
veteran was issued a support cast and placed on profile.  The 
report of X-rays taken at this time noted:  small soft tissue 
swelling seen over the lateral malleolus with no evidence of 
fracture; several tiny bony fragments seen in the medial 
joint space, most likely residual from prior trauma if the 
veteran is not tender in this region; vascular calcification 
which could be related to diabetes or premature 
atherosclerosis; and a small spur extending into the Achilles 
tendon insertion.  The impression on the January 1990 X-ray 
report was lateral sprain and multiple incidental pathology 
as described above.  

On his March 1990 periodic examination, notes indicated that 
the veteran had a history of a right ankle fractures in May 
1987 and in December 1989, with no weakness, deformity, or 
limitation of motion.  On periodic examination in January 
1993, the veteran's lower extremities were evaluated as 
normal.

The file contains no examination prior to separation from 
service in October 1994.

In November 1994, the veteran submitted a claim for service 
connection for disorders including the residuals of right 
ankle sprains.  As noted above, this claim was denied in 
February 1995 for lack of any evidence of permanent residuals 
of the inservice injuries.

In November 1999, the veteran indicated that he had arthritis 
in his ankles.

On VA examination in February 2000, objective findings on 
range of motion testing revealed that the veteran's right 
ankle was limited to motion from 0 to 10 degrees on 
dorsiflexion and from 0 to 42 degrees on plantar flexion.  
(Normal range of motion of the ankle is 45 degrees of plantar 
flexion and 20 degrees of extension.  38 C.F.R. § 4.71, Plate 
II (2001)).  

During his December 2001 hearing, the veteran testified that 
he fractured his ankle during service in 1987.  He stated 
that the ankle started giving him problems again in 1993, 
purportedly because of some kind of calcium that had built 
up.  The veteran reported that the ankle ached a lot and that 
he had bone spurs.  Additionally, he noted that he had post-
service treatment for the ankle problem in 1994 or 1995.

Analysis

The veteran essentially contends that he has a right ankle 
disorder, manifest by aching pain and limitation of normal 
range of motion, that is the result of injuries incurred 
during his 20 years of service, including a fracture of the 
right ankle that left him with bone spurs or bone chips.

While the Board is well aware of the absence of specific 
medical treatment records regarding reported fractures to the 
right ankle during service in 1987 and 1989, as well as the 
dearth of records showing post-service treatment from 1994 
through 1999, it is not prejudicial to the veteran to proceed 
to adjudicate this claim in the veteran's favor on the 
current record.  Because of the favorable outcome, which 
grants the full benefit sought by the veteran here, any 
noncompliance with the VCAA constitutes harmless error.  
Bernard, supra. 

The veteran's lower extremities were evaluated as normal on 
his examination prior to entrance into service in 1974.  As 
such, his right ankle is presumed to have been in sound 
condition at that time.  38 U.S.C.A. § 1111. 

While the service medical records on file do not show 
treatment for a right ankle fracture in 1987, as described by 
the veteran in during his hearing, the Board finds it 
pertinent that the veteran's March 1990 periodic examination 
report contains notes specifically indicating that the 
veteran had a history of a right ankle fractures in May 1987 
and again in December 1989.  Service medical records on file 
do document substantial treatment for right ankle injuries in 
1981 and again in 1990.  Most importantly, X-rays from 
January 1990 showed several tiny bony fragments seen in the 
medial joint space, and these were identified by the 
radiologist as most likely residuals from prior trauma. 

The most recent medical evidence of record, the February 2000 
VA examination report, contains objective findings showing 
that the veteran's current right ankle range of motion is 
limited to 10 degrees on dorsiflexion.  Normal dorsiflexion 
is from 0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate II.  
The Board notes that there is no indication on file that the 
veteran had any other pre-service or post-service injury to 
the right ankle.  Additionally, the Board finds it pertinent 
that the veteran submitted a claim for residuals of the 
inservice injuries immediately after separation from service 
in 1994.  Furthermore, his credible testimony regarding his 
history of inservice injury and his ongoing right ankle 
problems since service is consistent with the evidence of 
record.    

With the presumption of soundness at entrance into service in 
1974, and given the significant history of right ankle 
injuries during the veteran's 20 years of active service, the 
January 1990 X-ray evidence of bony fragments in the medial 
joint space resulting from prior trauma, the consistent 
reports of right ankle symptomatology since service, and the 
February 2000 finding of limitation of motion of the right 
ankle, the Board finds that the weight of the evidence is for 
the veteran's claim of service connection.  

Accordingly, service connection for the currently 
demonstrated right ankle disorder is warranted.  

	B.  Right knee disorder  

Facts

The veteran's September 1974 examination prior to entrance 
into service showed that his lower extremities were evaluated 
as normal.  

Service medical records document that the veteran was treated 
in February 1977 for an injury to the right knee assessed as 
a sprain.  Findings included swelling with crepitus.  

Complaints of right knee pain were again noted in a September 
1979 record of treatment.  The assessment at that time 
include "contused" knee.  

A September 1982 emergency care and treatment record showed 
that the veteran was seen for another right knee injury while 
playing football.  The examination indicated that the 
veteran's right knee joint was stable with minimal effusion 
and tenderness over the right lateral meniscus.  The 
diagnosis was contusion, right knee.   Subsequent treatment 
was shown for knee complaints in records dated in October and 
December 1982.  X-rays were reportedly within normal limits.  
The findings included stable knee and McMurray's within 
normal limits.  Records show that the veteran was placed on 
profile for the sprained right knee in October 1982 and again 
in December 1982.

A May 1983 record indicated that the veteran was seen for 
complaints of right knee pain for the past two weeks.  The 
history of his September 1982 injury was noted.  Findings 
included occasional swelling, clicking and locking.  On 
physical examination, the joint was found to be stable, with 
minor effusion, positive medial joint line pain, and positive 
McMurray's.  The impression was rule out torn medial 
meniscus. 

On the veteran's January 1993 periodic examination report, 
the veteran's lower extremities were evaluated as normal. 	

On a "knee questionnaire" associated with the veteran's June 
1994 physical profile report relating to left knee swelling, 
the veteran indicated that both his left and right knees were 
bothering him.  He reported that he had the pain in his knees 
for more than a year and that he had prior knee injuries.  He 
indicated that the pain wakes him at night and that the pain 
was localized to the tendon below the kneecap, the outside of 
the knee and the back of the knee.  Additionally, he 
indicated that he could only walk less than five city blocks 
before he must stop because of the pain and that he could go 
up and down stairs only with support.  The veteran noted that 
his knees lock and give way and that they are worse going 
up/down stairs and getting out of a chair.  He stated that 
his knee swells weekly, that he is not taking medication for 
the pain, and that he had been in therapy at Barksdale in 
August and September 1993.   

The file contains no examination prior to separation from 
service in October 1994.

In November 1994, the veteran submitted a claim for service 
connection for disorders including the residuals of right 
knee sprains.  As noted above, this claim was denied in 
February 1995 for lack of any evidence of permanent residuals 
of the inservice injuries.

August 1999 VA imaging of the standing knees revealed mild 
degenerative osteoarthritic changes with a loose body noted 
on the right.

In November 1999, the veteran indicated that he had arthritis 
in his knees.

The report of a December 1999 VA rheumatology clinic visit 
included objective findings of right knee joint crepitus.  
The diagnosis was degenerative joint disease.  

On VA examination in February 2000, the veteran described 
symptoms pertaining largely to his service-connected left 
knee.  Objective findings specific to the right knee included 
range of motion from 0 to 117 degrees and crepitus present 
with range of motion.  The impression on the report of 
February 2000 VA X-rays of the knees showed degenerative 
interarticular joint disease of both the right and left 
knees.     

During his December 2001 hearing, the veteran testified that 
his knees swell all of the time.  He stated that during 
service, he twisted the right knee and tore some ligaments 
but did not have an operation.  The veteran indicated that he 
wore a brace on that knee through the majority of time he was 
in the service.  He testified that he did not seek specific 
treatment for right knee complaints since service, but that 
he uses his brace and takes Tylenol for the pain.    

Analysis

The veteran essentially contends that he has a right knee 
disorder, resulting in pain, swelling, crepitus, limitation 
of range of motion, and arthritis, that is the result of 
injuries incurred during his 20 years of service.

As stated above, the Board is well aware of the absence of 
post-service treatment records from 1994 through 1999.  The 
veteran testified that he had no undergone treatment for the 
right knee since service discharge.  Hearing transcript, 17.  
That being the case, it is not prejudicial to the veteran to 
proceed to adjudicate this claim in the veteran's favor on 
the current record.  Because of the favorable outcome, which 
grants the full benefit sought by the veteran here, any 
noncompliance with the VCAA constitutes harmless error.  See 
Bernard, supra.

The veteran's lower extremities were evaluated as normal on 
his examination prior to entrance into service in 1974.  As 
such, his right knee is presumed to have been in sound 
condition at that time.  38 U.S.C.A. § 1111. 

The evidence is clear that the veteran injured his right knee 
during service.  Service medical records document significant 
treatment for at least three separate right knee injuries 
during service.  He had a right knee sprain in February 1977, 
a right knee contusion in September 1979, and another right 
knee injury in September 1982, which was diagnosed as a 
sprain and a contusion.  Treatment for the last injury 
extended through May 1983 and involved consultations to rule 
out a tear of the right medial meniscus.  The Board notes 
that the service medical records do not indicate whether the 
tear was in fact ruled out.  

While the veteran's January 1993 examination report did not 
show right knee problems, the Board finds it pertinent that 
the veteran noted his right knee complaints of on a knee 
questionnaire associated with his June 1994 physical profile 
report.  The Board also finds it pertinent that the veteran 
submitted his claim for service connection of the residuals 
of inservice right knee injuries in November 1994, shortly 
after separation from service.

Since service, objective findings of a right knee disorder 
include: mild degenerative osteoarthritic changes with a 
loose body noted on the right (August 1999 VA imaging of the 
standing knees);  right knee crepitus and right knee 
degenerative joint disease (report of a December 1999 VA 
rheumatology clinic visit); and range of motion from 0 to 117 
degrees, crepitus present with range of motion, and 
degenerative interarticular joint disease (February 2000 VA 
examination report and report of X-rays).     

The Board notes that normal range of motion of the knee is 
between 0 and 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

With the presumption of soundness at entrance into service in 
1974, and given the current objective findings of right knee 
arthritis and limitation of motion, the veteran's history of 
significant injuries to the right knee during his 20 years of 
active service, the absence of any other pre-service or post-
service right knee injury, and the veteran's credible 
testimony of consistent right knee symptomatology since 
service, the Board finds that the weight of the evidence is 
for the veteran's claim of service connection.  

Accordingly, service connection for the currently 
demonstrated right knee disorder is warranted.

IV.  Claims for Higher Ratings

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder is 
generally viewed in relation to its whole history.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that for the majority of his service-connected 
disorders the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the majority of the present 
claims are not based on an initial assignment of a rating 
disability.  See Fenderson, supra.  With regard to the claims 
for a higher ratings for hypertension and the residuals of a 
left ankle fracture, however, which are on appeal from a 
decision granting the initial assignments of evaluations from 
November 1999, review of records since that date is necessary 
to rule out staged ratings.
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2001).

Where the particular disability for which the veteran is 
service connected is not listed under a specific Diagnostic 
Code, it is rated by analogy to a closely related disability 
in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A.  Degenerative disk disease of the lumbosacral spine 
at L5-S1 

Facts

Service medical records reveal that the veteran was treated 
for back problems while in service.  

By way of a February 1995 decision, the RO granted service 
connection with a noncompensable rating for the veteran's 
degenerative disk disease of the lumbar spine at L5-S1.  

In a November 1999 statement, the veteran asserted that his 
low back disorder had increased in severity.

On VA examination in February 2000, the veteran reported that 
he began to develop back problems during service.  
Subjectively, he stated that he now has back pain at  a level 
of 9, on a 1-10 scale.  He reported weakness, stiffness, 
fatigability, and a lack of endurance secondary to pain, and 
he noted that he has difficulty bending, lifting, and moving.  
The veteran stated that he currently takes Tylenol and uses 
heating pads to relieve the pain.  He noted that he does not 
use any crutches, braces or canes, and that he has not had 
any surgical intervention.  The veteran indicated that the 
back problems prevent him from doing all of the tasks related 
to his employment and necessitate frequent periods of rest.  
On physical examination, the veteran was found to have erect 
posture and a steady gait.  Straight-leg raising elicited 
pain at 48 degrees on the right and at 56 degrees on the 
left.  Range of motion testing revealed that the veteran had 
flexion from 0 to 52 degrees, extension from 0 to 16 degrees, 
and lateral flexion from 0 to 30 degrees on the right and 
from 0 to 18 degrees on the left.  The examiner found that 
the musculature of the veteran's back was well formed and 
symmetrical, that the veteran had no fixed postural 
abnormalities or deformities, and that the veteran did 
experience spasm of the lumbar area after range of motion, 
squatting and gait activities.  Motor strength in the lower 
extremities was reportedly 5/5.  Deep tendon reflexes were 
not elicited in the upper or lower extremities but intact 
perception to vibratory stimuli was noted in the lower 
extremities.  The diagnosis included degenerative joint 
disease of the lumbar spine with functional deficits due to 
decreased range of motion and pain.  The report of X-rays of 
the lumbar spine noted degenerative arthritis of the lumbar 
spine of a minimal degree with intervertebral disk spaces 
appearing well maintained and pedicles appearing intact as 
visualized.  The impression on the X-ray report was minimal 
degenerative arthritis of the lumbar spine with the remainder 
of the study within normal limits as visualized.  This was 
identified as a minor abnormality.

By way of a March 2000 decision, the RO increased the 
disability rating for the veteran's degenerative disk disease 
of the lumbosacral spine at L5-S1 to 20 percent.

During his December 2001 hearing, the veteran reported that 
his lower back bothered him when he stood for longer than 15 
or 20 minutes.  He stated that daily back pain interrupted 
his sleep and made yardwork difficult.  The veteran testified 
that he took Tylenol four times a day for the pain and he 
indicated that the pain sometimes went down the back of his 
legs making them numb.


Analysis
 
The disability due to the veteran's service-connected 
degenerative disk disease of the lumbosacral spine at L5-S1 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code 5293, for intervertebral 
disc syndrome.  Under the provisions of this rating code, a 
20 percent disability rating is for assignment for moderate 
recurring attacks.  A 40 percent disability rating is 
assignable where there are severe recurring attacks, with 
intermittent relief.  A 60 percent disability rating is 
warranted for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Disorders of the low back may also be rated under Diagnostic 
Code 5295, the provision for rating lumbosacral strain.  
Under this provision, a 20 percent rating is for application 
when there is muscle spasm on extreme forward bending, loss 
of lateral spine motion unilateral, in standing position.  A 
40 percent rating is for application when the lumbosacral 
strain is severe; with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral spine 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Noting that the record here shows evidence of lumbar spine 
arthritis confirmed by X-ray findings, the Board observes 
that the provisions of Diagnostic Code 5003 provide for 
evaluation by limitation of motion.  Under Diagnostic Code 
5292, moderate limitation of the lumbar spine warrants a 20 
percent evaluation, and severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.

According to the most recent medical evidence on file (the 
February 2000 VA examination report), the veteran has low 
back pain with X-ray findings of degenerative arthritis of 
the lumbar spine of a minimal degree, which produces no more 
than moderate limitation of range of motion.        

While he had complaints of pain that radiated down the legs 
and some limitation of motion, there have been no findings of 
severe listing of the whole spine, positive Goldthwait's 
sign, or loss of lateral motion.  In addition, range of 
motion testing revealed that the veteran's low back problems 
caused moderate, not marked limitation of forward bending, as 
well as a reduction in, but not a loss of lateral motion.  
Without findings of more severe symptomatology, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5295.

Evaluating the low back disorder under Diagnostic Code 5293, 
the Board notes that while the veteran has been diagnosed 
with degenerative joint disease, it is specifically noted on 
X-rays that his intervertebral disk spaces appeared well 
maintained.  Furthermore, a review of his symptomatology 
makes it clear that a rating in excess of 20 percent is not 
warranted under this provision.  In this regard, the Board 
notes that, during the last examination, the physician 
specifically found little in the way of evidence of 
neurological disability, specifically only that deep tendon 
reflexes were not elicited.  The Board finds it pertinent 
that motor strength in the lower extremities was 5/5 and that 
the veteran had intact perception to vibratory stimuli in the 
lower extremities.  Without evidence of at least severe 
recurring attacks of intervertebral disc syndrome with only 
intermittent relief, a rating in excess of 20 percent is not 
appropriate under Diagnostic Code 5293.   

Moreover, the Board notes that, since range of motion testing 
revealed that the veteran's limitation of motion is only 
moderate, an increased rating under Diagnostic Code 5292 (for 
limitation of motion of the lumbar spine) is not warranted.  

A claimant's painful motion may add to the actual limitation 
of motion so as to warrant a rating under the appropriate 
diagnostic code.  VAOPGCPREC 9-98 (August 14, 1998).  Severe 
limitation of motion of the lumbar spine is evaluated as 40 
percent disabling under DC 5292.  VA's Office of the General 
Counsel issued a precedent opinion that mandates 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
conjunction with disabilities evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, holding that 
such diagnostic code was in part predicated on limitation of 
motion.  See VAOPGCPREC 36-97 (December 12, 1997).

Thus, consideration has also been given to the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), wherein it was held that 
ratings based upon limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and the effects of pain 
and other symptoms on use and flare-ups must be taken into 
account in rating the disability.  In general, the "actual" 
range of motion in degrees as demonstrated by the veteran on 
examination as discussed above is not shown to be more than 
moderate.  Further, in assessing objective pathology to 
account for painful motion, the examiner recounted that the 
musculature of the back was well formed and symmetrical - 
thereby demonstrating no atrophy as might be expected in 
areas affected by painful motion.  38 C.F.R. § 4.40.  There 
are no medical findings of a "severe" disability, including 
limitation of motion or disc syndrome.  The Board is aware of 
the veteran's reports of pain and how it affects his 
activities.  These statements are outweighed by the medical 
reports in the record.  In the absence of medical findings 
described above, the Board does not conclude that a rating 
under DC 5292 or 5293 is warranted for severe impairment, 
even with consideration of the effects of pain.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is already 
rated under Diagnostic Code 5293, which does not expressly 
refer to limitation of motion, but has been held to involve 
limitation of range of motion. VA O.G.C. Prec. 36-97 
(December 12, 1997).  DC 5292 contains the criteria for 
limitation of motion.  Diagnostic Code 5295 specifically 
considers limitation of motion, particularly forward bending 
and loss of lateral motion.  Otherwise, under Diagnostic Code 
5003, arthritis is to be rated according to limitation of 
motion of the body part affected.  Since a separate rating 
must be based upon additional disability, to assign a 
separate rating for the veteran's low back disorders would 
violate the regulations prohibiting the pyramiding of various 
diagnoses of the same disability.  38 C.F.R. § 4.14 (2001); 
see VA O.G.C. Prec. 23-97; see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").

The Board finds that the veteran's low back symptoms do not 
approach the level of a severe disability under Diagnostic 
Codes 5292, 5293, or 5295, and that a rating in excess of 
20 percent is therefore not supported by the evidence of 
record.  The preponderance of the evidence is against the 
claim, and thus the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For this reason, the claim for an increased 
rating must be denied.

B.  Degenerative disk disease of the cervical spine at 
C5-C6 and C6-C7

Facts

Service medical records reveal that the veteran was treated 
for neck and cervical spine problems after an inservice 
injury in 1977.  

By way of a February 1995 decision, the RO granted service 
connection with a noncompensable rating for the veteran's 
degenerative disk disease of the cervical spine at C5-C6 and 
C6-C7.  

In a November 1999 statement, the veteran asserted that his 
neck disorder had increased in severity.

On VA examination in February 2000, the veteran reported that 
he began to develop neck problems during service.  
Subjectively, he stated that at present and during flare-ups 
his current neck pain was rated at 6, on a scale of 1-10.  He 
described some weakness, stiffness of the neck, fatigability, 
and a lack of endurance secondary to pain.  He indicated that 
he takes Tylenol and uses a heating pad to reduce the pain 
and that the neck symptoms also contribute to his inability 
to perform specific tasks at work.  On physical examination, 
range of motion of the cervical spine was found to be from 0 
to 28 degrees on flexion, from 0 to 16 degrees on extension, 
from 0 to 11 degrees on right lateral flexion, from 0 to 16 
degrees on left lateral flexion, from 0 to 52 degrees on 
rotation to the right, and from 0 to 47 degrees on rotation 
to the left.  It was noted that the veteran experienced pain 
with range of motion  activities of the cervical spine and 
that there were spasms elicited to the neck and trapezius 
areas after range of motion activities.  Motor strength of 
the upper extremities was 5/5, there was no muscle wasting, 
and muscles were described as well defined and symmetrical to 
the upper extremities, back, and neck areas.  Neurologically, 
the veteran was found to have intact perception to vibratory 
stimuli in the upper extremities.  The diagnosis included 
degenerative joint disease of the cervical spine with 
functional deficits due to decreased range of motion and 
pain.  The impression on the report of X-rays of the cervical 
spine was degenerative arthritis of the lower cervical spine, 
disk space narrowing noted between C5-6, C6-7, osteophytic 
lipping identified, and the remainder of the study within 
normal limits as visualized.  This was identified as a minor 
abnormality.

Through a March 2000 rating action, the RO increased to 20 
percent the disability rating assigned the veteran's 
degenerative disk disease of the cervical spine at C5-C6 and 
C6-C7 

During his December 2001 hearing, the veteran reported that 
his neck symptoms included daily pain and stiffness that 
bothered him every other day. 

Analysis
 
The disability due to the veteran's service-connected 
degenerative disk disease of the cervical spine at C5-C6 and 
C6-C7 is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71, Diagnostic Code 5293, for moderate 
intervertebral disc syndrome. 

The Board notes that while the veteran's service-connected 
disorder of the cervical spine includes narrowing of the disc 
space, his degree of intervertebral disc syndrome cannot be 
considered severe, with recurring attacks and intermittent 
relief, as would be needed to warrant a 40 percent 
evaluation.  The Board finds it pertinent that the examiner 
performing the recent VA evaluations found little in the way 
of neurological symptoms.  Specifically, motor strength of 
the upper extremities was 5/5, there was no muscle wasting, 
and muscles were described as well defined and symmetrical to 
the upper extremities, back, and neck areas.  Neurologically, 
the veteran was found to have intact perception to vibratory 
stimuli in the upper extremities.  Additionally, while the 
veteran did have muscle spasms, the abnormality associated 
with his disorder was identified as minor on X-rays.  Without 
more severe findings, a higher rating is not warranted under 
Diagnostic Code 5293.

Since the veteran's cervical spine disorder involves 
arthritis, confirmed by X-ray findings, the Board observes 
that the provisions of Diagnostic Code 5003 also provide for 
evaluation by limitation of motion.  Under Diagnostic Code 
5290, moderate limitation of the cervical spine warrants a 20 
percent evaluation and severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation.

According to the most recent medical evidence on file (the 
February 2000 VA examination report), the veteran has neck 
pain with X-ray findings of degenerative arthritis of the 
cervical spine, with disk space narrowing noted between C5-6, 
C6-7, and osteophytic lipping.  The disorder produces 
moderate limitation of motion on flexion, severe limitation 
of motion both on extension and laterally, and slight 
limitation of motion on rotation. 

Evaluating the cervical spine disorder under Diagnostic Code 
5290, for limitation of motion, the Board notes that the 
veteran's range of motion is, for the most part, moderately 
to severely limited by his service-connected neck 
symptomatology.  As this disability picture more nearly 
approximates the criteria required for the higher rating for 
severe limitation of motion of the cervical spine, the Board 
finds that an increased evaluation to 30 percent is warranted 
under Diagnostic Code 5290.  See also 38 C.F.R. § 4.7.

In sum, the Board finds that the veteran's cervical spine 
symptoms, while not approaching the level of a severe 
disability under DC 5293, do more nearly approximate the 
symptomatology for a severe limitation of motion of the 
cervical spine.  As such an increased rating to 30 percent, 
and no higher, is in order.

C.  Traumatic arthritis of the right hip

Facts

Service medical records reveal that the veteran was treated 
for a twisting injury to his right hip in March 1994.  The 
report of March 1994 X-rays found no fracture or dislocation, 
but revealed minimal spurring noted off the superolateral 
aspect of the acetabulum.
   
By way of a February 1995 decision, the RO granted service 
connection with a 10 percent evaluation for the veteran's 
traumatic arthritis of the right hip.  

On VA examination in February 2000, the veteran reported that 
he injured his right hip in March 1994 when he stepped off a 
trailer.  He indicated that he was told that the injury was a 
cracked rotator cuff and that he was treated with Tylenol.  
Subjectively, the veteran stated that he has right hip pain 
at a level of 8 on a scale of 1 to 10.  He reported weakness 
and stiffness of the hip and indicated that he also 
experiences instability and giving way of the joint.  
Additionally, he described some fatigability and lack of 
endurance secondary to right hip pain.  The veteran denied 
experiencing any swelling, heat, redness, or locking of the 
right hip.  He noted that during periods of flare ups, which 
occur one to two times a month and last two to three days, 
the hip pain is also at a level of 8, on a scale of 1 to 10.  
Treatment included Tylenol taken daily and Naproxen for 
severe pain.  The veteran noted that he had increased pain 
and difficulty with instability when walking on uneven 
surfaces, which reportedly affects his occupation when he has 
to perform digging activities.  He indicated that he 
occasionally used a cane when the pain was severe.  On 
physical examination of the right hip no bone or joint 
deformity was noted.  Range of motion testing revealed that 
the veteran had flexion/extension of the hip from 0 to 48 
degrees with the knee straight and from 0 to 102 degrees with 
the knee flexed.  Additionally, abduction was found to be 
from 0 to 45 degrees, adduction from 0 to 22 degrees, 
internal rotation from 0 to 18 degrees, and external rotation 
was from 0 to 10 degrees.  The examiner noted that the 
veteran did experience pain in the hip area with range of 
motion activities. The diagnosis included degenerative joint 
disease, right hip, not demonstrated radiologically.  The 
report of X-rays revealed that the osseous structures of the 
right hip were intact as visualized, that no osseous or soft 
tissue abnormality was seen, and that the remainder of the 
study was within normal limits.  The impression on the X-ray 
report was osseous structures within normal limits.  The 
right hip problem was described as a minor abnormality.

During his December 2001 hearing, the veteran reported that 
his right hip symptoms included sharp constant pain going 
through the hip.  He noted that the pain is brought on by 
walking. 

Analysis
 
The Board notes that while the 1994 inservice X-rays showed 
minimal spurring off of the superolateral aspect of the 
acetabulum, recent VA X-rays performed in February 2000 
showed no osseous or soft tissue abnormalities.  

Regardless of the lack of a current radiologically 
demonstrated right hip problem, the RO has accorded the 
veteran service connection for traumatic arthritis of the 
right hip and a 10 percent rating under Diagnostic Code 5010-
5251.  Diagnostic Code 5010 applies to traumatic arthritis, 
and Diagnostic Code 5251 applies to limitation of extension 
of the thigh.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be explained 
below, the Board finds that the veteran's right hip 
disability is properly rated as 10 percent disabling under 
Diagnostic Code 5253 rather than Diagnostic Code 5251.  
Regardless of the diagnostic code employed, the veteran's 
service-connected right hip disorder, which is presently 
manifested by objective evidence of some limitation in range 
of motion with pain, and subjective complaints of pain, 
weakness, stiffness, instability, fatigability, and lack of 
endurance, does not meet the criteria for a rating in excess 
of 10 percent under any Diagnostic Code for rating disability 
of the hip.

Consideration is given to whether the veteran might receive a 
higher evaluation by application of separate ratings under 
individual diagnostic codes.  There are a number of 
diagnostic codes that pertain to the individual planes of 
motion of the hip joint, rather than the hip as a whole.  
Thigh motion is affected by the hip joint. Limitation of 
motion of the thigh is evaluated under Diagnostic Codes 5251 
(extension), 5252 (flexion), and 5253 (abduction, adduction, 
rotation).  Normal flexion of the hip is to 125 degrees, 
normal extension is to 0 degrees, and normal abduction is to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2001).   

Under Diagnostic Code 5251, limitation of thigh extension to 
5 degrees is rated at 10 percent.  There is no higher rating 
available under that code.  Under Diagnostic Code 5252, 
limitation of flexion to 45 degrees permits assignment of a 
10 percent rating.  Higher ratings are warranted under this 
code with evidence of greater limitation of flexion.  

Under Diagnostic Code 5253, limitation of rotation 
prohibiting toeing out to no more than 15 degrees warrants a 
10 percent evaluation.  Limitation of adduction such that the 
person is unable to cross his legs warrants a 10 percent 
evaluation.  Abduction limited to no more than 10 degrees 
warrants a 20 percent evaluation.

In this case, the Board finds that the veteran has 
extension/flexion from 0 to 102 degrees, abduction from 0 to 
45 degrees, adduction from 0 to 22 degrees, and external 
rotation from 0 to 10 degrees.  With this range of motion on 
flexion and extension, the veteran's right hip disability 
does not warrant a 10 percent rating under either Diagnostic 
Code 5251 or 5252.  Similarly, his range of motion on 
adduction and abduction is not limited to such a degree that 
a compensable rating is in order under Diagnostic Code 5253.  
As noted above, however, Diagnostic Code 5253 also provides 
for a 10 percent rating for limitation of rotation 
prohibiting toeing out to no more than 15 degrees.  Since the 
veteran's external rotation of the right hip is only to 10 
degrees, a 10 percent disability evaluation is in order under 
Diagnostic Code 5253.

The veteran does not have ankylosis of the hip or impairment 
of the femur, so evaluation under Diagnostic Codes 5250 and 
5255 would not be appropriate.  Neither does he have flail 
joint, so rating under Diagnostic Code 5254 is inapplicable.

In sum, the veteran's service-connected right hip disorder is 
properly rated as 10 percent disabling under Diagnostic Code 
5253.  An increased rating is not warranted under any other 
rating criteria for evaluating disorders of the hip.  

The Board notes that as a general matter, in evaluating 
musculoskeletal disabilities, the VA must determine whether 
the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or 
when the joint is used repeatedly over a period of time.  See 
DeLuca, supra.   However, where a musculoskeletal disability 
is currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible for limitation of rotation under Diagnostic Code 
5253, the analysis required by DeLuca would not result in a 
higher schedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1)  "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there are higher schedular 
ratings available for more disabling problems with the right 
hip, but the veteran does not meet the criteria for a higher 
evaluation.  Accordingly, the schedular criteria are not 
shown to be inadequate, and there is no basis shown for 
referral for extra-schedular consideration.

D.  Hypertension 

Facts

The history of this disability shows that service connection 
was granted for hypertension and a 10 percent rating 
assigned, effective November 16, 1999, by a March 2000 rating 
decision based on the veteran's service medical records and 
VA examination.

Service medical records reflect that the veteran has had 
treatment for elevated blood pressure for some time.  An 
April 1989 record indicated that the veteran had an episode 
of elevated blood pressure and was given a five-day blood 
pressure check, the results of which were reportedly all 
normal readings.  Records show that the veteran was again 
given a five-day blood pressure check in April 1990 and given 
educational material for hypertension.  Systolic readings 
over this time ranged from 114 to 160, and diastolic readings 
over this period ranged from 82 to 106.  An April 1990 record 
indicated that the veteran was counseled on taking part in a 
blood pressure control program.  On periodic examination in 
January 1993, the veteran's standing blood pressure was 
reported at 144/98 and the summary of defects and diagnoses 
included elevated blood pressure, to be followed by health 
care professional.  The report of a June 1993 history and 
physical prior to orthoplasty indicated that the veteran had 
a history of on and off hypertension which he was not 
treating. 

In November 1999, the veteran submitted a claim for service 
connection for hypertension.  

A blood pressure reading noted on a December 1999 VA 
outpatient treatment record was 142/82.  

On VA examination in February 2000, it was noted that the 
veteran had hypertension for greater than 20 years and that 
his current medications included Lisinopril.  The veteran's 
blood pressure was reported at 158/90 at this time.

By way of a March 2000 decision, the RO granted service 
connection for hypertension and assigned the disorder a 10 
percent disability evaluation effective November 16, 1999, 
the date of receipt of the veteran's claim.  

During his December 2001 hearing, the veteran testified that 
he was taking medication for his high blood pressure and that 
he was being followed for hypertension.  The veteran noted 
that his blood pressure has been down and under control due 
to the medication.  

Analysis

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, under the "new" criteria applicable to 
the cardiovascular system which took effect on January 12, 
1998.  As the veteran's claim for service connection for 
hypertension was filed in November 1999, the evaluation of 
the veteran's hypertension will be based on consideration of 
only the "new" criteria.

38 C.F.R. § 4.104, Diagnostic Code 7101 relates to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) and provides for a 10 percent 
evaluation for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more and where hypertension is 
required to be controlled by continuous medication; a 20 
percent evaluation for diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more; a 
40 percent evaluation for diastolic pressure predominantly 
120 or more; and a 60 percent evaluation for diastolic 
pressure predominantly 130 or more.

In this case, the Board finds that medical evidence of record 
does not demonstrate diastolic readings of predominantly 100 
or more, nor does it show systolic readings predominantly 160 
or more.  On the other hand, the veteran is currently taking  
Lisinopril to control his hypertension, and he has testified 
that he must do so continuously for the rest of his life.  
Based on the record, the Board finds that the initial 10 
percent evaluation assigned for hypertension is appropriate, 
since the veteran is required to be on continuous medication 
to control the hypertension.

Addressing the claim for an initial evaluation in excess of  
10 percent for hypertension, the Board finds that at no time 
since the effective date of the 10 percent rating in November 
1999 does the record show diastolic readings predominantly 
110 or higher, or systolic pressure readings predominantly 
200 or more.  The veteran has not indicated that any 
outstanding records pertinent to this issue exist.  As the 
veteran's hypertension has not been shown to have ever met 
the criteria for a 20 percent rating, the claim for an 
initial rating in excess of 10 percent must be denied.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  See Fenderson, supra.    

The Board also finds that a higher evaluation is not 
warranted under 38 C.F.R. § 3.321.  The Board cannot conclude 
that the disability picture as to the veteran's hypertension 
is so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria. 38 C.F.R. § 3.321.  The record does not demonstrate 
frequent hospitalization or any other unusual feature as to 
indicate impairment beyond that accounted for by the 10 
percent evaluation.


E.  Residuals of a left ankle fracture  

Facts

The history of this disability shows that service connection 
was granted for the residuals of a left ankle fracture and a 
10 percent rating assigned, effective November 16, 1999, by a 
March 2000 rating decision based on the veteran's service 
medical records and VA examination.

Service medical records reflect that the veteran injured his 
right ankle on more than one occasion during service.  The 
report of August 1987 X-rays indicated that the veteran's 
left ankle demonstrated extensive dystrophic calcification 
medial and posterior to the tibio-talar joint associated with 
focal crumblike calcifications.  A smaller calcific focus was 
noted to project inferior to the lateral malleolus.  The 
impression included extensive post-traumatic changes.  

On  November 16, 1999, the veteran's claim for service 
connection for arthritis of the right ankle was received. 

On VA examination in February 2000, physical examination of 
the left ankle revealed that range of motion on dorsiflexion 
was from 0 to 8 degrees, and that range of motion on plantar 
flexion was from 0 to 27 degrees.  X-rays showed evidence of 
minimal calcaneal spurs. 

During his December 2001 hearing, the veteran reported that 
his left ankle caused him a great deal of pain.  He stated 
that he first fractured the ankle while in Germany, and that 
the increasing pain from that injury has made it difficult 
for him to walk now that he is growing older.     


Analysis

The RO accorded the veteran service connection for the 
residuals of a left ankle fracture and an initial evaluation 
of 10 percent, effective November 16, 1999, under 38 C.F.R. 
§ 4.71, Diagnostic Code 5271, for moderate limitation of 
motion of the ankle.

Under Diagnostic Code 5271, a 10 percent rating is warranted 
when there is moderate limitation of motion of the ankle and 
a 20 percent evaluation is in order when the limitation of 
motion is marked. 

The most recent medical evidence of record, the February 2000 
VA examination report, contains objective findings showing 
that the veteran's current left ankle movement is limited to 
the range from 0 to 8 degrees on dorsiflexion and from 0 to 
27 degrees on plantar flexion.  Normal dorsiflexion is from 0 
to 20 degrees and normal plantar flexion is from 0 to 45 
degree.  See 38 C.F.R. § 4.71, Plate II.  These findings 
indicate that the veteran's service-connected left ankle 
disorder has left him with less than half of normal range of 
motion on dorsiflexion and just a bit more than half of 
normal range of motion  on plantar flexion.  With 
consideration of the effects of pain, the Board finds that 
this degree of loss of range of motion more nearly 
approximates the criteria for a 20 percent rating for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.40.  
Additionally, since the record shows the objective findings 
warranting a 20 percent evaluation were likely present since 
the effective date of the initial evaluation, an increased 
initial rating of 20 percent is in order and no staged 
ratings are necessary.  See Fenderson, supra.

The Board notes that no higher rating than 20 percent is 
possible under the provisions of Diagnostic Code 5271.  
Furthermore, the Board has considered evaluating the 
veteran's service-connected left ankle disorder under other 
provisions for rating that joint.  As the left ankle disorder 
does not involve ankylosis, malunion of the os calcis or 
astragalus, or an astragalectomy, evaluation under Diagnostic 
Codes 5270, 5272, and 5274 is not possible.

The Board also finds that a higher evaluation is not 
warranted on an extraschedular basis under 38 C.F.R. § 3.321.  
The Board cannot conclude that the disability picture 
pertaining to the veteran's the residuals of a left ankle 
fracture is so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria. 38 C.F.R. § 3.321.  The record does not demonstrate 
frequent hospitalization or any other unusual feature as to 
indicate impairment beyond that accounted for by the 20 
percent evaluation.

F.  Residuals of a fracture of the distal phalanx of the 
left middle finger and residuals of a fracture of the 
distal phalanx of the left ring finger 

Facts

Service medical records reflect that the veteran fractured 
the distal phalanx of a finger on his left hand in October 
1983 and that he fractured the distal phalanx of the left 
ring finger in December 1989. 

In a statement listing his initial claims for service 
connection submitted in November 1994, the veteran reported a 
1983 fracture to the distal phalanx of a digit in his left 
hand and a 1989 fracture to the distal phalanx of a digit in 
his left hand. 

By way of a February 1995 rating action, the RO granted 
service connection with noncompensable ratings for the 
residuals of a fracture of the distal phalanx of the left 
middle finger and for the residuals of a fracture of the 
distal phalanx of the left ring finger.  

On VA examination in February 2000, the veteran reported that 
he has occasional pain in his fingers at a level of 10, on a 
1 to 10 scale.  This usually occurs approximately one to two 
times a month, lasting two to three days, and is brought on 
by gripping or working with tools in his left hand.  The pain 
is alleviated by stopping the gripping or working and by 
taking Tylenol.  Physical examination of the left hand 
revealed that the veteran had full range of motion of all 
fingers except the left ring finger, which has a 20-degree 
flexion deformity and mild enlargement.  Grip strength of the 
left hand was 5/5 and the veteran was noted to have good 
dexterity and coordination.  He was able to do thumb-to-
finger touches with all fingers.  The diagnosis included 
history of fracture, distal interphalangeal joint, left fifth 
finger and fracture, distal interphalangeal joint, left ring 
finger secondary to trauma with functional deficit with loss 
of range of motion of the left distal interphalangeal joint 
of the ring finger and occasional pain.  X-rays revealed that 
the osseous structures were within normal limits with no 
osseous or soft tissue abnormality seen.

When asked to whether he still had problems with his fingers 
during his December 2001 hearing, the veteran responded "not 
really" and went on to indicate that he had some stiffness in 
the joint of the ring finger and some limitation of motion of 
that finger.   

Analysis

The RO accorded the veteran service connection for the 
residuals of a fracture of the distal phalanx of the left 
middle finger and for the residuals of a fracture of the 
distal phalanx of the left ring finger.  Both disabilities 
were assigned noncompensable ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5226 provides for a 10 
percent evaluation for favorable or unfavorable ankylosis of 
the middle finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 
provides for a noncompensable evaluation for ankylosis of any 
finger other than the thumb, the index finger, or the middle 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5223 provides for 
a single 10 percent rating when there is favorable ankylosis 
of both the middle and ring finger of the same hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5219 provides for a single 
10 percent rating when there is unfavorable ankylosis of both 
the middle and ring finger of the same hand.

In this case, the symptoms pertaining to the left fingers 
include pain once or twice a month when gripping and a 20 
degree loss of motion in the ring finger, with mild 
enlargement of that digit.  As the objective findings on the 
February 2000 VA examination report show that the veteran had 
full range of motion of his middle finger, and the veteran 
has not indicated that he has any limitation of motion or 
problems with ankylosis of the middle finger, a compensable 
rating under Diagnostic Code 5226 is not warranted.  
Similarly, since the veteran does not have ankylosis of 
multiple fingers, a compensable evaluation under Diagnostic 
Codes 5219 or 5223 is not for application. 

Turning to the evaluation of the residuals of a fracture of 
the distal phalanx of the left ring finger, the Board notes 
that the symptoms include pain, mild enlargement and a 20-
degree flexion deformity.  With this level of symptomatology, 
a compensable evaluation cannot be awarded under any of the 
diagnostic codes for rating disability of the fingers.  Even 
if the veteran's left finger were found to be ankylosed, only 
a 0 percent disability rating could be assigned under 
Diagnostic Code 5227. 

Therefore, for the above reasons, the veteran's claims for 
compensable ratings for his service-connected residuals of a 
fracture of the distal phalanx of the left middle finger and 
his service-connected residuals of a fracture of the distal 
phalanx of the left ring finger must be denied. 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right ankle disorder is granted.

Service connection for right knee disorder is granted.

A rating in excess of 20 percent for degenerative disk 
disease of the lumbosacral spine at L5-S1 is denied.

An increased rating to 30 percent for degenerative disk 
disease of the cervical spine at C5-C6 and C6-C7 is granted, 
subject to the regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for traumatic arthritis of 
the right hip is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to an initial evaluation of 20 percent for the 
residuals of a left ankle fracture is granted, subject to the 
regulations governing the payment of monetary benefits.

A compensable rating for the residuals of a fracture of the 
distal phalanx of the left middle finger is denied.

A compensable rating for the residuals of a fracture of the 
distal phalanx of the left ring finger is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

